tcmemo_2012_210 united_states tax_court philip c leibold petitioner v commissioner of internal revenue respondent docket no 6229-10l filed date p filed a petition for review of a lien filing pursuant to sec_6320 in response to r’s determination that the collection action was appropriate held r’s determination is sustained philip c leibold pro_se jessica r browde and zachary a sharpe for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court because of a petition filed on date for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date petitioner seeks review of respondent’s determination to proceed with his filed tax_lien with respect to the taxable years and this court has previously granted respondent’s motion for summary_judgment with respect to the taxable years and leaving only the tax_year in dispute the collection action for initially stems from a substitute for return prepared by respondent pursuant to sec_6020 for petitioner’s tax_year the issue for decision is whether respondent’s settlement officer abused his discretion in determining the proposed collection action was appropriate findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference petitioner and unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended petitioner’s wife mrs leibold resided in vermont at the time the petition was filed mrs leibold submitted a married_filing_separately federal_income_tax return for the tax_year on date showing tax due of dollar_figure and dollar_figure of withholding reported on form_w-2 wage and tax statement or form 1099-misc miscellaneous income respondent assessed dollar_figure against mrs leibold for the tax_year on date on date respondent abated that assessment respondent’s account transcripts indicate respondent prepared a substitute for return for petitioner’s tax_year on date which was processed on date that return showed tax due of dollar_figure and dollar_figure of form_w-2 or form 1099-misc withholding on date petitioner submitted a married_filing_jointly federal_income_tax return for the tax_year which respondent accepted but treated as a married_filing_separately amended_return respondent treated this submission as an amended_return because the substitute for return had been treated as a separate_return and was considered the original return respondent disallowed the claimed married_filing_jointly status because mrs leibold had previously filed a separate_return and petitioner’s submission of his joint_return was beyond the three-year period allowed under sec_6013 on date respondent issued a statutory_notice_of_deficiency to petitioner and mrs leibold for the and tax years neither petitioner nor mrs leibold filed a petition with this court in response on date respondent assessed the deficiencies against petitioner alone respondent filed federal tax_liens for the tax years and against petitioner on date on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising petitioner that respondent had filed liens to collect unpaid income_tax liabilities for the and tax years and that petitioner was entitled to a hearing with respondent’s office of appeals petitioner timely filed form request for a collection_due_process or equivalent_hearing on or about date on date respondent sent petitioner a letter explaining how collection_due_process hearings cdp hearings work and listing settlement officer michael j matuszczak as the contact person on date mr matuszczak sent petitioner a letter acknowledging receipt of the form and scheduling a the notice_of_federal_tax_lien filing issued to petitioner on date states that the notice_of_federal_tax_lien was filed on date however the internal_revenue_service facsimile federal_tax_lien document states that the notice_of_federal_tax_lien was filed on date telephone conference for date mr matuszczak requested that petitioner file all required federal tax returns and submit form 433-a collection information statement for wage earners and self-employed individuals mr matuszczak explained that without this he could not consider alternative collection methods such as an installment_agreement or offer-in-compromise on date petitioner and mrs leibold sent mr matuszczak a facsimile fax requesting that a face-to-face hearing be held in lieu of the scheduled date telephone conference on date mr matuszczak sent petitioner a letter confirming a face-to-face hearing for date on date petitioner called mr matuszczak and requested that the date hearing be rescheduled because he and mrs leibold were sick mr matuszczak agreed to reschedule for date on date petitioner and mrs leibold sent mr matuszczak a fax thanking him for rescheduling the hearing and attached a detailed explanation of their disputes in the attachment petitioner disputed the underlying tax_liabilities for several years including petitioner also acknowledged in the attachment that he and mrs leibold had received a notice_of_deficiency dated date for the tax_year on date mr matuszczak sent petitioner a letter discussing the cdp hearing among other things he explained why petitioner and mrs leibold’s joint returns for the and tax years were disallowed and again requested that petitioner submit a form 433-a on date petitioner and mrs leibold sent mr matuszczak a fax asking whether he had reviewed the information submitted on date on date petitioner and mrs leibold sent mr matuszczak another fax bearing a date of date indicating inter alia that there is no reason to complete the 433a at this time on date mr matuszczak sent petitioner a letter canceling the date face-to-face hearing mr matuszczak explained that the reason he was canceling was that petitioner could not dispute these tax_liabilities sec_6330 and had not provided the requested information necessary to consider collection alternatives therefore a face-to-face conference was not appropriate at that time he cited sec_301_6320-1 q a-d8 and d q a-d8 proced admin regs and internal_revenue_manual sec as his authority mr matuszczak gave petitioner the option of scheduling a telephone conference or continuing to conduct the hearing via correspondence on date petitioner and mrs leibold sent mr matuszczak a fax discussing issues related to the cdp hearing in this fax petitioner and mrs leibold again attempted to dispute the underlying liabilities for the and years petitioner and mrs leibold concluded in the fax that we understand that if we choose to do this via a phone conference we cannot record the meeting this appears to leave us with written communication as the method of resolution on date mr matuszczak sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or pertaining to petitioner’s and tax years in the section entitled relevant issues raised by the taxpayer mr matuszczak stated that petitioner claimed he filed joint returns after assessment was made against him personally and therefore per petitioner the liability should reflect the joint tax_liability rather than the liability assessed against him individually mr matuszczak noted that petitioner was incorrect and then listed the deadlines for filing joint returns for the and tax years after one or both spouses elected married_filing_separately status and explained that petitioner had missed each deadline mr matuszczak made several errors in this section of the notice_of_determination first the tax_year is not at issue in this case second the tax_year which is at issue was not mentioned third mr matuszczak miscalculated the deadline for filing the joint tax_return for the tax_year stating that it was date when in fact it was date in the notice_of_determination mr matuszczak verified that all applicable statutory and administrative requirements were met he also determined that petitioner was not entitled to any collection alternatives because petitioner had not suggested any alternatives and because petitioner refused to submit required financial information additionally mr matuszczak indicated that because petitioner was not eligible for a face-to-face conference and declined a telephone conference the determination was based on correspondence i general rules and standard of review opinion sec_6320 and b provides that a taxpayer shall be notified in writing by the commissioner of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 if an administrative hearing is requested the hearing is to be conducted by the appeals_office sec_6320 sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise any relevant issues with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the proposed collection actions and alternative means of collection sec_6330 114_tc_176 taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6320-1 sec_301_6330-1 proced admin regs a taxpayer is generally not eligible for a face-to-face conference concerning a collection alternative if the taxpayer has failed to provide all relevant financial information necessary to be considered for a collection alternative see sec_301_6320-1 q a-d8 proced admin regs following the hearing the appeals officer must determine whether the proposed collection action should proceed in making the determination the appeals officer shall take into consideration whether the requirements of any applicable law or administrative procedure have been satisfied any relevant issues raised by the taxpayer during the sec_6330 hearing whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary and in certain factual circumstances the underlying deficiencies sec_6330 sec_6330 permits challenges to the existence or amount of the underlying liability in collection proceedings only where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to challenge the liability if the validity of the underlying tax is not properly at issue we will review the commissioner’s administrative determination for abuse_of_discretion goza v commissioner t c pincite a determination by the commissioner is an abuse_of_discretion only where it is arbitrary capricious or without sound basis in fact or law 129_tc_107 petitioner attempted to dispute the underlying liabilities throughout the collection proceedings however petitioner acknowledges that he received a statutory_notice_of_deficiency for the tax_year petitioner failed to timely petition this court following receipt of that notice_of_deficiency therefore the validity of the underlying tax is not at issue and we will review respondent’s administrative determination for an abuse_of_discretion see goza v commissioner t c pincite this outcome is unchanged by the fact that the notice_of_deficiency which was based on the purported joint_return treated as petitioner’s married_filing_separately amended_return was issued to both petitioner and mrs leibold a notice_of_deficiency is valid if it notifies the taxpayer that a deficiency has been determined against him and gives the taxpayer the opportunity to petition this court for redetermination of the deficiency see 81_tc_42 errors in the notice_of_deficiency including errors in the name of the taxpayer the notice is issued to do not make the notice invalid if the taxpayer is put on notice of the deficiency despite the errors rio grande holdings inc v commissioner tcmemo_1994_240 in communications with respondent petitioner described in some detail the notice_of_deficiency he received from respondent his description included referring to it as a notice_of_deficiency and included the date of the notice and the tax years it covered we are convinced that petitioner was put on notice that a deficiency had been determined against him and was not prejudiced or misled by the erroneous inclusion of mrs leibold on the notice ii review of notice_of_determination for abuse_of_discretion mr matuszczak committed several errors in the content of the notice_of_determination although the tax_year was not at issue in the collection proceedings it was erroneously included and an incorrect married_filing_jointly deadline for that year was stated additionally the tax_year which was at issue was not properly mentioned this court has held that the commissioner’s determination was an abuse_of_discretion where it was so permeated with errors and inconsistencies as to lack a sound basis in fact or law meeh v commissioner tcmemo_2009_180 however the facts in meeh are distinguishable from those of this case in meeh the errors related to the taxpayer’s cdp hearing specifically the determination stated that no financial information was sent when in fact it had been and that no collection alternatives were offered when in fact an installment_agreement was proposed by the taxpayer in contrast mr matuszczak’s errors relate solely to petitioner’s attempts to dispute the underlying liabilities in the notice_of_determination mr matuszczak was albeit unnecessarily attempting to explain why the married_filing_jointly status was unavailable to petitioner for the years at issue however mr matuszczak did not make any errors in the notice_of_determination that relate to the cdp hearing petitioner was entitled to importantly he made no errors relating to relevant issues petitioner raised partly because petitioner raised no nonliability issues nor did mr matuszczak make any errors in his determination that all applicable law and administrative procedures were satisfied because the errors do not undermine or conflict with the administrative record regarding the cdp hearing petitioner was entitled to the errors in the notice_of_determination while sloppy and troubling do not amount to an abuse_of_discretion iii review of hearing for abuse_of_discretion respondent did not abuse his discretion all applicable law and administrative procedures were followed petitioner never offered any collection alternatives or raised any other permitted nonliability issues nor did petitioner provide the requested form 433-a or any other financial information despite repeated requests from mr matuszczak see roman v commissioner tcmemo_2004_20 instead petitioner focused exclusively on attempting to dispute the underlying liability throughout the cdp hearing mr matuszczak first requested additional financial information in his letter dated date subsequent requests were made in the letters dated october and date in total petitioner was given over four months to provide additional financial information but failed to do so before the notice_of_determination was issued respondent also did not abuse his discretion in denying a face-to-face hearing respondent scheduled a face-to-face conference but eventually canceled it because petitioner failed to submit the requested financial information or propose any collection alternatives and so a face-to-face hearing was not appropriate see peter d dahlin att’y at law p s v commissioner tcmemo_2007_310 the taxpayer failed to avail itself of a reasonable opportunity for a face-to-face hearing when it failed to submit the requested financial documentation respondent did not abuse his discretion in concluding that the lien effectively balanced the need for efficient collection of tax with petitioner’s legitimate concern that any collection action be no more intrusive than necessary petitioner never proposed any collection alternatives see 118_tc_488 the court sustains respondent’s determination to proceed with collection by lien the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
